Citation Nr: 0027067	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-01 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from January 1968 to January 
1972, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon.


This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1998 RO rating decision that denied an 
increased evaluation for the veteran's PTSD (rated 30 percent 
under diagnostic code 9411).  The veteran submitted a notice 
of disagreement in February 1998, and the RO issued a 
statement of the case in February 1999.  The veteran 
submitted a substantive appeal in March 1999.

In the December 1999 informal hearing presentation before the 
Board, the veteran's representative also contended that the 
veteran is unable to secure gainful employment as a result of 
his service-connected disability, raising the issue of a 
total disability rating based on individual unemployability 
(TDIU) for the first time. As that issue has not been fully 
developed for appellate review, it is referred to the RO for 
such further development as may be necessary.



FINDING OF FACT

The veteran's PTSD is manifested by symptoms which more 
nearly approximate the criteria for the 70 percent rating, 
including hallucinations, depression, hypervigilance, 
impaired impulse control, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships that produce severe deficiencies in 
social and occupational functioning. 



CONCLUSION OF LAW

A 70 percent rating for PTSD is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from January 1968 to January 
1972, and he served in Vietnam from September 1968 to June 
1970.  Service department records show that he was awarded 
the Combat Action Ribbon, among others medals, and is a 
combat veteran.

Records show that the veteran was first hospitalized and 
treated for PTSD in 1987.

The veteran underwent a VA examination in September 1987, and 
he reported his Vietnam combat experiences.  PTSD symptoms 
reported by the veteran include:  Flashbacks; a heightened 
startle response; survivor guilt; depression; suicidal 
attempts and ideation; emotional numbing; insomnia; and a 
tendency to isolate himself.  The veteran also reported 
difficulties in obtaining a job.  The diagnosis on Axis I was 
PTSD with depression; alcohol dependence.

A June 1988 RO rating decision granted service connection for 
PTSD, and assigned a 100 percent evaluation for the veteran's 
PTSD, based upon the need for hospitalization in excess of 21 
days, effective from May 1987, and then decreased the rating 
to 10 percent, effective from July 1987.

The veteran underwent a VA examination in October 1990, and 
he reported his Vietnam combat experiences.  The examiner 
noted that the veteran's "content of thought" was 
significant for chronic intrusive memories of traumatic 
events in Vietnam.  The veteran also reported experiencing 
nightmares, flashbacks, and a startle reaction.  Upon 
examination, psychomotor retardation was marked; the veteran 
spoke very slowly and tended to mumble.  He was depressed and 
appeared rather withdrawn.  The veteran tended to lead a 
socially isolated existence, and would not appear to be able 
to maintain behavioral self-management in the work place.  
The examiner noted impaired motivation, and expressed 
feelings of hopelessness.  The diagnosis on Axis I was PTSD.

A November 1990 RO rating decision increased the evaluation 
for PTSD from 10 percent to 30 percent, effective from 
October 1990.

The veteran underwent a VA examination in January 1993.  The 
veteran reported having nightmares related to Vietnam, 
flashbacks, and hallucinations.  He reported that he could 
not stand loud noises, and that he avoided things that remind 
him of war.  The veteran reported that he was unable to sleep 
without medication, and that his short-term memory was poor.  
He reported getting upset easily and getting into many 
fights.  The veteran also reported that he was unable to 
manage his money.  The examiner noted that the veteran's 
affect was somewhat excitable, but not depressed; the veteran 
admitted to ongoing hallucinations.  Detailed testing was not 
done, however, due to the veteran's partly intoxicated state.  
Insight and judgment were also noted to be fair.  Diagnoses 
on Axis I were PTSD and alcohol dependence.

A September 1993 RO rating decision continued the 30 percent 
rating for PTSD.

The veteran underwent a VA examination in November 1997.  He 
reported that he had ceased drinking alcohol four months 
earlier and had been doing slightly better.  The veteran 
reported that he had had decreased nightmares and more 
control over his temper; he indicated that he was no longer 
violent.  His sleep was slightly improved on medication and 
he had a better appetite.  He enjoyed playing cards and being 
around a restricted group of veterans and friends.  He was 
attending Alcoholic Anonymous (AA) meetings.  The veteran 
reported being unemployed, and that he had not been employed 
in eleven years earlier.

Upon examination, the veteran was casually dressed and well 
groomed.  Neither psychomotor agitation nor retardation were 
detected.  The veteran was calm and cooperative with good eye 
contact.  There were no tremors or abnormal movements.  
Speech was at normal rate and tone; mood was "fine"; affect 
was appropriate.  Thought processes and content were within 
normal limits.  The veteran denied having any suicidal or 
homicidal ideation, intention, or plan.  Cognition was 
grossly intact; insight and judgment were good.  Diagnoses on 
Axis I were PTSD in partial remission, and alcohol dependence 
in early partial remission.  The examiner assigned a GAF 
(Global Assessment of Functioning) score of 61 to 70, 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social and occupational 
functioning.

Records received from the Social Security Administration 
reflect that the veteran underwent a psychiatric evaluation 
in December 1997.  The veteran reported that he was last 
gainfully employed in 1986 doing welding and painting, and 
that he was applying for a continuation of benefits due to 
his PTSD.  Upon examination, the veteran's speech was 
somewhat shaky, secondary to stress and anxiety noted during 
the evaluation.  Otherwise, speech was relevant, coherent, 
and logical; thought processes were within normal limits.  
There was no evidence of hallucinations, delusions, 
obsessions, phobias or preoccupations; reality testing was 
good.  The examiner observed prominent anxiety and distress; 
the veteran seemed to be tense, anxious, and restless.  The 
examiner noted the presence of chronic and severe PTSD.  
Ongoing symptoms reported by the veteran include:  recurrent 
flashbacks and nightmares of combat experiences in Vietnam; 
intense psychological distress when exposed to any stimuli in 
the environment reminding him of Vietnam; and an ongoing 
effort to avoid thoughts and feelings about his combat 
experiences.  The veteran reported experiencing ongoing sleep 
disturbance, episodes of agitation and anger, problems 
concentrating, hypervigilance, and an exaggerated startle 
response.  The veteran also reported being socially 
withdrawn; he stated that he had a close circle of friends 
and family with whom he felt comfortable and reported that he 
had a tendency to be detached and estranged from others.  The 
veteran reported receiving counseling and medication for his 
PTSD symptoms and that he attended AA meetings.  It was the 
opinion of the examiner that the veteran's treatment was 
helpful at maintaining a marginally adequate level of 
functioning, allowing the veteran to live in the community 
independently, but that the veteran continued to be 
psychiatrically and emotionally unstable.  The examiner noted 
that engaging in work-related behaviors would likely 
exacerbate the veteran's problems.  The diagnosis on Axis I 
was PTSD, chronic and severe.

A January 1998 RO rating decision continued the 30 percent 
rating for PTSD.

The veteran underwent a VA examination in September 1998.  He 
reported witnessing numerous atrocities in Vietnam.  PTSD 
symptoms reported by the veteran include:  Flashbacks and 
nightmares about atrocities in Vietnam; exposure to stimuli; 
hypervigilance; and an inability to be around people.  The 
veteran also reported a history of substance abuse, and that 
he started using alcohol in Vietnam to numb himself.  The 
veteran reported going to AA meetings three times a week.  
The veteran also reported that he has not been employed since 
1986 because of his PTSD.

Upon examination, affect and demeanor were appropriate; the 
veteran was not angry or hostile.  He was oriented in all 
three spheres, and did not seem to be particularly tense.  
The veteran reported suffering from auditory hallucinations 
and voices.  Test results were consistent with PTSD.  The 
veteran reported being easily awakened by noise; that evil 
spirits possessed him at times; that he lacked self-
confidence; that he was afraid of losing his mind; and that 
he believed he was being plotted against and had particular 
and strange experiences.  Diagnoses on Axis I were PTSD, 
moderate chronic; alcohol abuse, in remission; psychotic 
disorder, not otherwise specified, in remission with 
medication.  The examiner assigned a GAF score of 58, 
indicative of moderate symptoms or moderate difficulty in 
social and occupational functioning.

Statements of the veteran in the claims folder are to the 
effect that he receives Social Security disability benefits 
due to the severity of his PTSD symptoms and that he is 
totally disabled.


B.  Legal Analysis

The veteran's claim for an increased evaluation for PTSD is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411, PTSD is rated as 
follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.- 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

After a careful review of the evidence, the Board concludes 
that the veteran's PTSD warrants a 70 percent evaluation.  In 
reaching this determination, the Board observes the evidence 
shows that the veteran has been attending counseling sessions 
for PTSD and that he has received psychiatric treatment and 
medications for PTSD.  Further, a report of the September 
1998 VA examination reflects few abnormal clinical findings 
and moderate to at times severe symptomatology attributed to 
PTSD.  The September 1998 estimated the veteran's GAF score 
to be 58; as discussed above, that score reflects moderate 
symptoms or moderate difficulty in social and occupational 
functioning (e.g., few friends, conflicts with peers and co-
workers).  In addition, the November 1997 VA psychiatric 
examination report reflects a diagnosis of PTSD in partial 
remission.  Moreover, as further noted above, subsequent to 
offering his diagnosis, the examiner estimated the veteran's 
GAF score as 61 to 70, indicating that the disability was 
productive of mild symptomatology.  Although these findings 
do not reflect a disability picture consistent with a 70 
percent evaluation, the Board notes that also of record are 
records received from the Social Security Administration 
reflect that the veteran has not been employed since 1986, 
and that one examiner in 1997 noted that the veteran's 
engaging in work-related behaviors would likely exacerbate 
his PTSD symptoms, and that the veteran continued to be 
psychiatrically and emotionally unstable.  Thus, overall, the 
Board concludes that the evidence is consistent with a 70 
percent.  As such, although the veteran's symptoms may at 
times have been severe, the overall evidence shows that they 
predominantly produced a moderate to severe degree of 
impairment.  The evidence as a whole does not show that 
symptoms of the veteran's PTSD are so severe as to warrant a 
100 percent evaluation.  These symptoms are not reported: 
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
and disorientation to time or place.  

The Board further notes that the veteran's ongoing treatment 
for PTSD has allowed him to live in the community 
independently, although he continues to be psychiatrically 
and emotionally unstable and his prognosis for engaging in 
work-related behaviors is poor.  One VA examiner also noted 
that the veteran continues to suffer from auditory 
hallucinations and voices.  The Board finds that this 
evidence shows that the level of impairment due to PTSD more 
nearly approximates the criteria for a 70 percent rating 
(e.g., difficulty in adapting to stressful circumstances 
including work or a work-like setting).  Resolving all doubt 
in the veteran's favor, therefore, a 70 percent rating for 
PTSD is warranted.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's PTSD reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of an evaluation higher than 70 percent on an 
extra-schedular basis.  See 38 C.F.R. § 3.321.  There is no 
indication that the disability results in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation).  Moreover, the condition is not shown 
to warrant frequent periods of hospitalization or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 70 percent rating is granted for PTSD, subject to the 
regulations applicable to the payment of monetary awards.



		
	STEVEN D. REISS
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

